289 S.W.3d 636 (2009)
Stanley L. WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69568.
Missouri Court of Appeals, Western District.
April 21, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Application for Transfer Denied September 1, 2009.
Stanley L. Williams, pro se.
Shaun Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.


*637 ORDER
PER CURIAM:
Stanley L. Williams appeals the circuit court's judgment denying, without a hearing, his motion to reopen the 2003 judgment which denied him post-conviction relief under Supreme Court Rule 29.15. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).